[Cite as State ex rel. Perkins v. Medina Cty. Bd. of Commrs., 2020-Ohio-3913.]


STATE OF OHIO                     )                         IN THE COURT OF APPEALS
                                  )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO ex rel.                                       C.A. No.         19CA0051-M
CURTIS PERKINS

        Appellant
                                                            APPEAL FROM JUDGMENT
        v.                                                  ENTERED IN THE
                                                            COURT OF COMMON PLEAS
MEDINA COUNTY BOARD OF                                      COUNTY OF MEDINA, OHIO
COMMISSIONERS, et al.                                       CASE No.   18 CIV 1035

        Appellees


                                 DECISION AND JOURNAL ENTRY

Dated: August 3, 2020



        CALLAHAN, Presiding Judge.

        {¶1}     Appellant, State Ohio ex rel. Curtis Perkins (“Mr. Perkins”), appeals from the

judgment of the Medina County Court of Common Pleas dismissing his taxpayer action. For the

reasons set forth below, this Court affirms.

                                                       I.

        {¶2}     Mr. Perkins filed a taxpayer action on behalf of Medina County pursuant to R.C.

309.12 and 309.13 to restrain and enjoin the performance of a contract between the Board of

Commissioners of Medina County acting in its capacity as the Board of Directors of the Medina

County Solid Waste Management District (“the Board”) and Rumpke of Ohio, Inc. (“Rumpke”)

for the repair and modification of the Medina County Solid Waste District Facility (the “Facility”)

and the operation of the Facility. Mr. Perkins alleged that the contract was illegal and void because

it was not procured in accordance with the competitive bidding requirements, nor was it procured
                                                  2


in good faith. Additionally, he alleged the contract allowed for the unlawful expenditure of

taxpayer money. The Board and Rumpke filed individual answers, both of which included the

affirmative defense that Mr. Perkins failed to secure the costs for a statutory taxpayer action

pursuant to R.C. 309.13.

       {¶3}    Prior to the initial pretrial, the Board and Rumpke filed a joint motion for judgment

on the pleadings, raising four different bases for the dismissal of Mr. Perkins’ taxpayer action. Mr.

Perkins filed a brief in opposition and the Board and Rumpke filed a joint reply brief. The trial

court granted the motion for judgment on the pleadings solely on the basis that the trial court did

not have jurisdiction over this matter because Mr. Perkins did not secure the costs for a statutory

taxpayer action as required by R.C. 309.13.

       {¶4}    Mr. Perkins filed a motion for relief from judgment and a week later he timely filed

an appeal of the judgment dismissing his taxpayer action. In conjunction with the notice of appeal,

Mr. Perkins filed a motion for remand for the trial court to rule on his pending motion for relief

from judgment. The Board and Rumpke opposed the motion for remand. This Court granted the

motion for remand for a period of 60 days, during which time the trial court denied Mr. Perkins’

motion for relief from judgment. Following the expiration of the remand, Mr. Perkins did not

amend his notice of appeal to include the trial court’s denial of his motion for relief from judgment.

       {¶5}    Mr. Perkins has presented one assignment of error based upon the trial court’s

judgment granting the motion for judgment on the pleadings and dismissing his taxpayer action.

                                                 II.

                                   ASSIGNMENT OF ERROR

       APPELLANT STATE OF OHIO EX REL. CURTIS PERKINS HAVING
       DEPOSITED WITH THE CLERK OF THE TRIAL COURT FUNDS IN THE
       AMOUNT PRESCRIBED BY THAT COURT’S LOCAL RULES “TO SECURE
       THE PAYMENT OF COSTS” WHEN HE COMMENCED THE UNDERLYING
                                                   3


       R.C. §309.13 TAXPAYER ACTION, THE TRIAL COURT ERRED BY
       DISMISSING THAT ACTION FOR MR. PERKINS’ ALLEGED FAILURE TO
       SATISFY THE “SECURING THE COSTS” REQUIREMENT IN R.C. §309.13.

       {¶6}    Mr. Perkins contends that the trial court erred when it dismissed his taxpayer action

because his payment of the filing fee as required by the Medina County Local Rules was security

for the costs of a statutory taxpayer action as required by R.C. 309.13. We disagree.

       {¶7}    A Civ.R. 12(C) motion for judgment on the pleadings is filed “[a]fter the pleadings

are closed” and is akin to a delayed Civ.R. 12(B)(6) motion to dismiss for failure to state a claim.

Civ.R. 12(C); Whaley v. Franklin Cty. Bd. of Commrs., 92 Ohio St. 3d 574, 581 (2001). “Under

Civ.R. 12(C), dismissal is appropriate where a court (1) construes the material allegations in the

complaint, with all reasonable inferences to be drawn therefrom, in favor of the nonmoving party

as true, and (2) finds beyond a doubt, that the plaintiff can prove no set of facts in support of his

claim that would entitle him to relief.” State ex rel. Midwest Pride IV, Inc. v. Pontious, 75 Ohio

St.3d 565, 570 (1996). A motion for judgment on the pleadings “presents only questions of law.”

Peterson v. Teodosio, 34 Ohio St. 2d 161, 166 (1973). A determination of a motion for judgment

on the pleadings is limited to the allegations in the pleadings and any documents attached and

incorporated thereto. Id.; Green Tree Servicing, L.L.C. v. Olds, 9th Dist. Summit No. 27297, 2015-

Ohio-3214, ¶ 22. See Pontious at 569 (noting that Civ.R. 12(C) considers both the complaint and

answer). This Court reviews the grant of a motion for judgment on the pleadings de novo. Padula

v. Wagner, 9th Dist. Summit No. 27509, 2015-Ohio-2374, ¶ 12.

       {¶8}    The Board and Rumpke’s motion for judgment on the pleadings sought to dismiss

Mr. Perkins’ statutory taxpayer action because he failed to satisfy the jurisdictional requirement of

securing the costs in a statutory taxpayer suit.
                                                  4


       {¶9}    “The right to bring a taxpayer action is a right conferred by statute.” Cincinnati ex

rel. Ritter v. Cincinnati Reds, L.L.C., 150 Ohio App. 3d 728, 2002-Ohio-7078, ¶ 25 (1st Dist.). In

Ohio, a statutory taxpayer action may be brought on behalf of a municipality or a county and

requires the taxpayer to secure the costs of the proceedings. See id.; R.C. 733.59; R.C. 309.13.

The Ohio Supreme Court has held that the posting of security is a jurisdictional requirement to

bringing a statutory taxpayer action. See State ex rel. Citizens for a Better Portsmouth v. Sydnor,

61 Ohio St. 3d 49, 54 (1991) (as applied to R.C. 733.59), citing State ex rel. Houghton v. Pethtel,

138 Ohio St. 20, 23 (1941) (as applied to G.C. 2922). See generally State ex rel. Portune v. Natl.

Football League, 155 Ohio App. 3d 314, 2003-Ohio-6195, ¶ 10 (1st Dist.) (recognizing G.C. 2922

as the predecessor to R.C. 309.13). When a taxpayer fails to provide security for the costs of the

proceedings, there is not a proper statutory taxpayer action, but rather a common-law taxpayer

action. 1 Sydnor at 54.

       {¶10} In the instant matter, Mr. Perkins filed a county taxpayer action pursuant R.C.

309.13. In order to proceed with this statutory county taxpayer action, Mr. Perkins concurs that

he was required to secure the costs of the proceedings. Mr. Perkins argues that his payment of a

deposit in the amount of $350.00 to the Medina County Clerk of Court2 fulfilled the jurisdictional

requirement in R.C. 309.13 of securing the costs of the proceedings.



       1
          We, however, do not reach the issue of whether Mr. Perkins’ taxpayer action was a
common-law taxpayer suit because neither the parties nor the trial court addressed that issue.
        2
          Attached to Mr. Perkins’ brief in opposition to the motion for the judgment on the
pleadings was a copy of a receipt from the Medina County Clerk of Court evidencing his payment
of the $350.00 filing fee in this matter. While the receipt is outside of the pleadings, the amount
Mr. Perkins paid as the filing fee in this matter was a part of the trial court’s docket. A trial court
is permitted to “take judicial notice of its own docket in the immediate case” when deciding a
Civ.R. 12(C) motion. Whitehead v. Skillman Corp., 12th Dist. Butler No. CA2014-03-061, 2014-
Ohio-4893, ¶ 8.
                                                  5


       {¶11} Mr. Perkins relies upon Loc.R. 16(B) of the Court of Common Pleas of Medina

County, General Division which states in pertinent part that “[n]o civil action or proceeding shall

be accepted for filing unless there is deposited as security for costs the amount set forth on the Fee

Schedule of the Medina County Clerk of Courts.” The “Fee Schedule” referenced in Loc.R. 16(B)

sets forth the “schedule of court filing deposits and fees in Civil cases[.]” While Mr. Perkins

focuses on the language “deposited as security for costs” in Loc.R. 16(B) and “[t]o secure the

payment of costs” in the Fee Schedule, this terminology does not change the fact that the $350.00

Mr. Perkins deposited with the Medina County Clerk of Court was designated in the Fee Schedule

as the filing fee for a complaint with up to five defendants.

       {¶12} Mr. Perkins’ reliance upon his filing fee to satisfy the jurisdictional requirement of

security for the costs of the proceedings is misplaced because it ignores the Ohio Supreme Court’s

decision in Sydnor. With regard to statutory taxpayer suits, the Ohio Supreme Court has not

deemed the filing fee for an action to be security for the costs of the taxpayer proceedings. See

Sydnor, 61 Ohio St. 3d at 54 (Douglas, J., concurring in part and dissenting in part) (The dissent

concluded that the deposit of funds to cover the costs of the proceedings satisfied the securing of

costs in a statutory taxpayer action.). See, e.g., Natl. Elec. Contrs. Assn., Inc. v. Mentor, 108 Ohio

App.3d 373, 381 (11th Dist.1995) (“[T]he Sydnor court found the payment of the initial filing fee

did not satisfy [the security] requirement[.]”); Bowshier v. N. Hampton, Ohio, 2d Dist. Clark No.

2001 CA 63, 2002 WL 940125, *5 (May 10, 2002) (“Sydnor implicitly held that the payment of

the initial filing fee did not satisfy the security requirement” in a statutory taxpayer action.). See

also Creed By and Through Creed v. Sauline, 11th Dist. Trumbull No. 93-T-4977, 1994 WL
587389, *3 (Aug. 12, 1994).
                                                  6


       {¶13} The Ohio Supreme Court subsequently recognized that while security for costs is a

jurisdictional requirement to bring a statutory taxpayer action, the security does not need to be

given upon the filing of the action. State ex rel. Commt. for Charter Amendment Petition v. Maple

Hts., 140 Ohio St. 3d 334, 2014-Ohio-4097, ¶ 26. Because the statute is silent as to how to calculate

the amount of security for the costs of the proceedings, the Supreme Court has deemed that a

taxpayer’s filing of a motion after the suit is filed is a proper course of action to address the

jurisdictional requirement of securing the costs of the proceedings. Id. at ¶ 25-26. See, e.g., State

ex rel. Harris v. Rubino, 155 Ohio St. 3d 123, 2018-Ohio-3609, ¶ 33-34 (Contemporaneous with

the filing of the complaint, the relator filed a motion to set the amount of the security for the costs

and asked for consideration of the filing fees as security for the costs.). Generally, it is incumbent

upon the taxpayer to request that the trial court determine the required security. See Bowshier at

*5. Contra State ex rel. Fisher v. Cleveland, 109 Ohio St. 3d 33, 2006-Ohio-1827, ¶ 42, 44-45 (A

trial court may sua sponte waive the security for the costs in a statutory taxpayer action in order to

remedy the jurisdictional defect where the matter has been pending for several months and two

motions have been filed by the respondents.).

       {¶14} Relying upon its docket in this matter, the trial court noted Mr. Perkins “ha[d] not

secured the mandated costs nor sought the Court to set costs.” Rather than request that the trial

court determine the amount of the security for the costs of the statutory taxpayer action, Mr.

Perkins took the erroneous position that his payment of the filing fee satisfied the jurisdictional

requirement under R.C. 309.13 to secure the costs of a statutory taxpayer action and that he did

not need to take any further action.

       {¶15} Since Mr. Perkins’ payment of the clerk of court’s filing fee did not secure the costs

of a taxpayer action and he failed to seek to have the trial court determine the amount of security
                                                  7


for the costs of the taxpayer proceedings, the trial court did not have jurisdiction over Mr. Perkins’

statutory taxpayer action. Based upon the foregoing, we conclude that the trial court did not err in

granting the Board and Rumpke’s motion for judgment on the pleadings.

       {¶16} Mr. Perkins presents additional arguments in support of his position that his

payment of the clerk of court’s filing fee satisfied the requirement of securing the costs in a

taxpayer action. These arguments, however, were not contained in Mr. Perkins’ brief in opposition

to the Board and Rumpke’s motion for judgment on the pleadings. Rather, these arguments were

contained in Mr. Perkins’ motion for relief from judgment. Because Mr. Perkins failed to make

these arguments in his brief in opposition to the motion for judgment on the pleadings, he cannot

raise such arguments for the first time on appeal. See Republic Steel Corp. v. Cuyahoga Cty. Bd.

of Revision, 175 Ohio St. 179 (1963), syllabus. See also Consol. Church Fin. Co. v. Geauga Savs.

Bank, 8th Dist. Cuyahoga No. 94715, 2011-Ohio-1360, ¶ 16 (declining to consider a new issue on

appeal that was not raised in appellant’s brief in opposition to the motion for judgment on the

pleadings). Additionally, we decline to address these arguments because Mr. Perkins did not

appeal the trial court’s judgment denying his motion for relief from judgment.

       {¶17} The assignment of error is overruled.

                                                 III.

       {¶18} Mr. Perkins’ assignment of error is overruled. The judgment of the Medina County

Court of Common Pleas is affirmed.

                                                                                Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 8


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     LYNNE S. CALLAHAN
                                                     FOR THE COURT



CARR, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

BENJAMIN J. OCKNER and MAJEED G. MAKHLOUF, Attorneys at Law, for Appellant.

DAVID M. SMITH and FRANK H. SCIALDONE, Attorneys at Law, for Appellee.

JAMES M. POPSON and ROBERT E. CAHILL, Attorneys at Law, for Appellee.